Citation Nr: 0203861	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  01-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, to include the issue of whether a timely 
substantive appeal to this issue was filed.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
March 1969.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1999, by the Boston, Massachusetts Regional Office 
(RO), which increased the evaluation for the veteran's 
service-connected PTSD from 30 percent to 50 percent, 
effective August 19, 1999.  The appeal was received at the 
Board in December 2001.  

In January 2002, the Board notified the veteran and his 
representative by letter of its intent to consider the 
timeliness of his appeal from the RO's December 1999 rating 
action pertaining to his claim for an increased rating for 
PTSD; they were informed the Board was considering whether to 
dismiss his appeal because of the absence of a timely 
Substantive Appeal.  The veteran was informed of the 
requirements for a timely Substantive Appeal and of the 
pertinent circumstances in his case.  He was also told that 
he would be allowed 60 days in which to submit argument 
and/or evidence on the timeliness issue and in which to 
request a hearing on the timeliness issue.  See 38 C.F.R. 
§ 20.203 (2001); VAOPGCPREC 9-99.  Given that 60 days have 
passed without a response from the veteran, the Board will 
proceed to address the timeliness issue.  


FINDINGS OF FACT

1.  By a rating action of December 1999, the RO increased the 
evaluation for the veteran's service-connected PTSD from 30 
percent to 50 percent, effective August 19, 1999; the veteran 
was informed of the decision and his appellate rights by 
letter dated December 15, 1999.  

2.  The veteran filed a notice of disagreement with respect 
to the December 1999 RO decision on September 6, 2000.  

3.  A statement of the case (SOC) was issued on December 11, 
2000, which addressed the issue of entitlement to increased 
rating for PTSD.  The letter transmitting the SOC notified 
the veteran and his representative that they had 60 days in 
which to respond to the SOC, and noted the need for filing a 
substantive appeal even if a hearing was requested.  

4.  No document was received by the RO within sixty days 
after the SOC was sent to the veteran, or within the one year 
period after the December 1999 notification of the RO's 
rating decision, that can be reasonably construed as a 
"substantive appeal."  There was no written request for an 
extension received within the appeal period subsequent to the 
issuance of the SOC.  


CONCLUSION OF LAW

The veteran did not timely perfect an appeal regarding the 
issue entitlement to an increased evaluation for his service-
connected PTSD.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 19.4, 19.32, 20.200, 20.202, 
20.302, 20.303, 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

By a rating action in December 1999, the RO increased the 
evaluation for the veteran's service-connected PTSD from 30 
percent to 50 percent disabling, effective August 19, 1999.  
The veteran was notified of the decision by letter dated 
December 15, 1999.  

On September 6, 2000, the RO received a notice of 
disagreement from the veteran, on which he expressed 
disagreement with the December 1999 rating decision, which 
increased the evaluation for his service-connected PTSD from 
30 percent to 50 percent, effective August 19, 1999.  In 
response to this, the RO issued a statement of the case on 
December 11, 2000, which included discussion of the pertinent 
facts, laws and regulations regarding the increased rating 
issue for the PTSD.  An attached cover letter informed the 
veteran that he had to file a substantive appeal with regard 
to this claim.  Then, in response to the SOC, the appellant 
returned a VA Form 9, Appeal to Board of Veterans' Appeals.  
This form was received at the RO on August 21, 2001.  

In January 2002, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal was timely with respect to the claim for 
an increased rating for PTSD, and they were given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2001).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf.  Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The January 2002 letter to the veteran provided him 
notice of the regulations pertinent to the issue of 
timeliness of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  He was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing on this issue.  He has not submitted any 
argument concerning the timeliness of his substantive appeal 
on the issue.  


II.  Legal analysis.

Under the pertinent statutes and regulations, appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Ordinarily, the notice of disagreement must be 
filed within one year from the date of mailing of the notice 
of the result of the initial review or determination.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Thereafter, a 
statement of the case is to be prepared unless the benefit 
being sought is granted in full.  38 U.S.C.A. § 7105(d)(1).  
A claimant must file the substantive appeal within 60 days 
from the date the statement of the case is mailed or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  

An extension of the 60 day-period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  38 
C.F.R. § 20.303.  

If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, the claim is not perfected for consideration by the 
Board.  Fenderson v. West, 12 Vet. App. 119 (1999); Roy v. 
Brown, 5 Vet. App. 554 (1993).  

In this case, the RO notified the veteran of the December 
1999 rating decision by means of a letter dated on December 
15, 1999.  Therefore, the one-year appeals period would have 
expired in December 2000, one year after the date of mailing 
of the notice of the result of the initial review or 
determination.  A notice of disagreement with the December 
1999 rating decision, in the form of a letter was received at 
the RO on September 6, 2000.  

A statement of the case, addressing the issue of an increased 
rating for PTSD, was mailed to the veteran on December 11, 
2000.  As noted, a claim must be completed by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case or within the remainder of the one-year 
period after the mailing of notice of the initial 
determination, whichever is longer.  Under the facts of this 
case, therefore, a substantive appeal had to have been 
received within 60 days of December 11, 2000 (the date the 
statement of the case was mailed).  The veteran' substantive 
appeal (VA Form 9) was date-stamped as received at the RO on 
August 21, 2001.  Clearly, that document was not filed within 
the later of either 60 days after the December 2000 SOC or 
one year after the December 1999 notification of the RO 
decision.  Therefore, it cannot be considered as a timely 
substantive appeal with respect to the issue of an increased 
rating for PTSD.  

The Board has been unable to identify any document filed 
within the requisite time period which satisfied the 
requirements of a substantive appeal with respect to the 
issue in question.  Further, there is no evidence in the 
claims file showing that the veteran requested an extension 
of time for filing a substantive appeal in the manner 
required by 38 C.F.R. § 20.303.  

As noted above, the Board contacted the veteran and his 
representative by letter dated January 31, 2002 to afford an 
opportunity to address the question of the timeliness of the 
substantive appeal, but no response has been received.  In 
view of the clear statutory language, the Board is unable to 
find that a timely substantive appeal was received in this 
case.  The time periods for filing are set forth by law and 
regulation.  Without a timely filed substantive appeal, the 
Board is without appellate jurisdiction to entertain the 
issue of entitlement to an increased rating for PTSD.  
Accordingly, this matter must be dismissed.  38 U.S.C.A. 
§§ 7104, 7105(a), (d); 38 C.F.R. §§ 19.4, 19.32, 20.200, 
20.201(c), 20.202, 20.302(b), 20.1103.  See Roy v. Brown, 5 
Vet. App. 554 (1993).  


ORDER

The appeal is dismissed. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

